Appeal from a judgment of the Supreme Court at Special Term (Bradley, J.), entered December 30, 1981 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, for lack of personal jurisdiction over respondent. Petitioner attempted to seek review of a determination of respondent’s temporary release committee at the Downstate Correctional Facility, which denied his participation in an educational release program. Although the Attorney-General received a copy of petitioner’s papers by certified mail, none of the papers was ever served on respondent. Special Term dismissed the petition for lack of jurisdiction. Without an order permitting service in a manner other than provided for in the statutes (CPLR 403, subd [c]; 7804, subd [c]), service by mail on the Attorney-General without *1042service of any papers on the respondent is insufficient to confer jurisdiction (Matter of Greenwaldt v Judges of Albany County Ct., 60 AD2d 924). Accordingly, Special Term correctly dismissed the petition and its judgment should be affirmed. Judgment affirmed, without costs. Sweeney, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.